Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: The determination of Family Court that respondent sexually abused his stepdaughter and thereby neglected his two other children is supported by a preponderance of the evidence (see, Family Ct Act § 1046 [b]; Matter of Nicole V., 71 NY2d 112, 117, rearg denied sub nom. Matter of Francis Charles W., 71 NY2d 890). The order, however, recites that the three children were abused. Where, as here, an order and decision conflict, the decision controls (see, Di Prospero v Ford Motor Co., 105 AD2d 479, 480). We therefore modify the order by deleting the first and second ordering paragraphs and substituting therefor the following: “adjudged that the facts sufficient to sustain the petition herein have been established, in that: the Respondent did abuse the subject child Christina M. and thereby neglect the subject children Richard R. and Billie M.”, and “adjudged that the above-named child Christina M. is an abused child as defined in Family Court Act § 1012 (e) (iii) and that the above-named children Richard R. and Billie M. are neglected children as defined in Family Court Act § 1012 (f) (i) (B)” (see generally, CPLR 5019 [a]; Littlefield v Goldome Bank, 142 AD2d 978). Finally, we conclude that respondent received meaningful representation (see, Matter of James HH., 234 AD2d 783, 784-785, lv denied 89 NY2d 812). (Appeal from Order of Oswego County Family Court, Roman, J. — Abuse.)
Present — Green, J. P., Lawton, Wisner, Callahan and Balio, JJ.